Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
2.	Claims 1-20 are presented for examination.  Claims 1, 6, 11, and 16 are amended.
 Response to Arguments
3.	Applicant's arguments filed 1/03/2022 have been fully considered but they are not persuasive. 
With respect to claim 1, applicant argues “The time paragraph [0059] does not relate to information received by a terminal; rather it is a time that the terminal has stayed in an area.  Thus, the information is far from the feature of reception of a time value from a base station” (see applicant remarks pg. 8).  
Examiner respectfully disagrees with applicant’s argument.  The claim does not uniquely and particularly define the term “time value” so as to distinguish from the applied art.  During patent examination, the claims must be given their broadest reasonable interpretation.   See MPEP 2111.  The term “time value" is broadly claimed, therefore broadly interpreted.  The dwell time described in paragraph [0059] is tantamount to a time value.  Therefore, Vos does read upon applicant’ claimed feature a control message including a time value associated with an operation for an idle mode.  
Applicant further argues “Vos discloses no feature corresponding to ‘skipping the operation for the idle mode’ or ‘in case that the time expires’” (see applicant remarks pg. 8).   
.  
Applicant further argues “Umatt simply features performing a paging operation and does not feature ‘resuming ‘ the skipped operation.  It discloses no feature corresponding to ‘in case that data to be transmitted occurs at the terminal” (see applicant’s remarks pg. 9).
Examiner respectfully disagrees with applicant’s argument.  Fig. 6 of Umatt teaches resuming the operation for the idle mode, in case that data to be transmitted occurs at the terminal, whether the operation for the idle mode includes monitoring a paging message.  For example, paragraph [0062] describes the steps of Fig. 6.  “For blocks 614 and 616, UE 150 may perform the system search over a time period covering multiple paging occasions for the UE. UE 150 may suspend the system search prior to each paging occasion, save search state information, receive paging messages applicable for the UE, and then resume the system search based on the saved search state information.”
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0285816 A1 by Vos et al. (hereafter referred to as Vos), in view of US 2009/0088154 A1 by Umatt et al. (hereafter referred to as Umatt).
Regarding claim 1, Vos discloses a method performed by a terminal in a wireless communication system (see at least Fig. 5 and ¶ [0038]; “The methods according to the present invention may be used in a number of applications of wireless terminals, for example, in machine-to-machine (M2M) applications …”), the method comprising:
receiving, from a base station (see at least ¶ [0073]; “According to an embodiment of the present invention the wireless communication system and the wireless terminal are configured respectively to broadcast and receive a mobile network area code and/or mobile country area code. According to this embodiment, a mobile network area code or mobile country area code indicates a boundary of a wireless communication system by country or network operator, for example. When the wireless terminal receives a mobile network area code or mobile country area code, it evaluates if the mobile network area code or mobile country area code is different from a previously received corresponding code. According to this embodiment, the wireless terminal is configured to submit a position area update message when a new mobile network area code and/or mobile country area code is received.”), a control message including a time value associated with an operation for an idle mode (see at least ¶ [0059]; “... the wireless terminal may be configured to log in a record at least what changes of position area codes have occurred and optionally when changes of position area codes have occurred or the residence or dwell times of the wireless terminal in one or more of these position areas, or other corresponding information, for example. The wireless terminal may be configured to log and/or evaluate a predetermined number of records of traversed position areas.”);
skipping the operation for the idle mode in case that a time corresponding to the time value expires (see at least ¶ [0060] and [0061]; “the wireless terminal may be configured to transmit a position area update message when the average dwell time per predetermined period or amount of time exceeds a predetermined threshold. For example, if the wireless terminal dwells beyond the predetermined number of position .
Vos does not specifically teach resuming the operation for the idle mode, in case that data to be transmitted occurs at the terminal, whether the operation for the idle mode includes monitoring a paging message.
In the same field of endeavor, Umatt teaches resuming the operation for the idle mode, in case that data to be transmitted occurs at the terminal, whether the operation for the idle mode includes monitoring a paging message (see at least Fig. 6).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Vos with Umatt in order to efficiently perform system searches (Umatt [0007)).

Regarding claim 2, Vos in view of Umatt teaches the method of claim 1.  In the obvious combination, Umatt further teaches wherein the control message is a non access stratum (NAS) message (see at least Fig. 2 and ¶ [0023]). 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the control message of Vos with the NAS taught by Umatt in order to efficiently performing system searches to find a suitable cell to receive full service while camped on a cell with limited service (Umatt ¶ [0007]). 

Regarding claim 3, Vos in view of Umatt teaches the method of claim 2.  In the obvious combination, Umatt further teaches wherein the NAS message is at least one of an attach message, a tracking area update message or a routing area update message (see at least Fig. 2 and ¶ [0023]). 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the control message of Vos with the NAS taught by Umatt in order to efficiently performing system searches to find a suitable cell to receive full service while camped on a cell with limited service (Umatt ¶ [0007]).

Regarding claim 4, Vos in view of Matt teaches the method of claim 1.  In addition, Vos teaches the method further comprising: performing the operation for the idle mode before the time expires (see at least ¶ [0060] and [0061]; “the wireless terminal may be configured to transmit a position area update message when the average dwell time per predetermined period or amount of time exceeds a predetermined threshold. For example, if the wireless terminal dwells beyond the predetermined number of position areas only for 10% of the time since the last position area update, the wireless terminal may be configured to inhibit a scheduled or pending position area update...”).

Regarding claim 5, Vos in view of Umatt teaches the method of claim 1.  In addition, Vos teaches wherein the terminal is a machine to machine (M2M) device or a machine type communication (MTC) device (see at least Fig. 5 and ¶ [0038]; “The methods according to the present invention may be used in a number of applications of wireless terminals, for example, in machine-to-machine (M2M) applications …”).

Regarding claim 6, Vos teaches a method performed by a base station in a wireless communication system (see at least Fig. 5 and ¶ [0038]; “The methods according to the present invention may be used in a number of applications of wireless terminals, for example, in machine-to-machine (M2M) applications …”), the method comprising:
receiving, from a terminal, information (see at least ¶ [0073]; “According to an embodiment of the present invention the wireless communication system and the wireless terminal are configured respectively to broadcast and receive a mobile network area code and/or mobile country area code. According to this embodiment, a mobile network area code or mobile country area code indicates a boundary of a wireless communication system by country or network operator, for example. When the wireless terminal receives a mobile network area code or mobile country area code, it evaluates if the mobile network area code or mobile country area code is different from a previously received corresponding code. According to this embodiment, the wireless terminal is configured to submit a position area update message when a new mobile network area code and/or mobile country area code is received.”); and
transmitting, to the terminal (see at least ¶ [0073]; “According to an embodiment of the present invention the wireless communication system and the wireless terminal are configured respectively to broadcast and receive a mobile network area code and/or mobile country area code. According to this embodiment, a mobile network area code or mobile country area code indicates a boundary of a wireless communication system by country or network operator, for example. When the wireless , a control message including information on a time associated with an operation for an idle mode (see at least ¶ [0059]; “... the wireless terminal may be configured to log in a record at least what changes of position area codes have occurred and optionally when changes of position area codes have occurred or the residence or dwell times of the wireless terminal in one or more of these position areas, or other corresponding information, for example. The wireless terminal may be configured to log and/or evaluate a predetermined number of records of traversed position areas.”), skipping the operation for the idle mode in case that the time expires (see at least ¶ [0060] and [0061]; “the wireless terminal may be configured to transmit a position area update message when the average dwell time per predetermined period or amount of time exceeds a predetermined threshold. For example, if the wireless terminal dwells beyond the predetermined number of position areas only for 10% of the time since the last position area update, the wireless terminal may be configured to inhibit a scheduled or pending position area update...”).
Vos does not specifically teach resuming the operation for the idle mode, in case that data to be transmitted occurs at the terminal, whether the operation for the idle mode includes monitoring a paging message.
resuming the operation for the idle mode, in case that data to be transmitted occurs at the terminal, whether the operation for the idle mode includes monitoring a paging message (see at least Fig. 6).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Vos with Umatt in order to efficiently perform system searches (Umatt [0007)).

Regarding claim 7, Vos in view of Umatt teaches the method of claim 6.  In the obvious combination, Umatt further teaches wherein the control message is a non access stratum (NAS) message (see at least Fig. 2 and ¶ [0023]). 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the control message of Vos with the NAS taught by Umatt in order to efficiently performing system searches to find a suitable cell to receive full service while camped on a cell with limited service (Umatt ¶ [0007]). 

Regarding claim 8, Vos in view of Umatt teaches the method of claim 7.  In the obvious combination, Umatt further teaches wherein the NAS message is at least one of an attach message, a tracking area update message or a routing area update message (see at least Fig. 2 and ¶ [0023]). 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the control message of Vos with the NAS taught by Umatt in order to 

Regarding claim 9. Vos in view of Umatt teaches the method of claim 6.  In addition, Vos further teaches wherein the operation for the idle mode is performed before the time expires (see at least ¶ [0060] and [0061]; “the wireless terminal may be configured to transmit a position area update message when the average dwell time per predetermined period or amount of time exceeds a predetermined threshold. For example, if the wireless terminal dwells beyond the predetermined number of position areas only for 10% of the time since the last position area update, the wireless terminal may be configured to inhibit a scheduled or pending position area update...”).

Regarding claim 10, Vos in view of Umatt teaches the method of claim 6.  In addition, Vos further teaches wherein the terminal includes a machine to machine (M2M) device or a machine type communication (MTC) device (see at least Fig. 5 and ¶ [0038]; “The methods according to the present invention may be used in a number of applications of wireless terminals, for example, in machine-to-machine (M2M) applications …”).

Regarding claim 11, Vos teaches a terminal in a wireless communication system (see at least Fig. 5), the terminal comprising:
a transceiver (see at least Fig. 5); and
a controller (see at least Fig. 5) configured to:
receive, from a base station via the transceiver (see at least ¶ [0073]; “According to an embodiment of the present invention the wireless communication system and the wireless terminal are configured respectively to broadcast and receive a mobile network area code and/or mobile country area code. According to this embodiment, a mobile network area code or mobile country area code indicates a boundary of a wireless communication system by country or network operator, for example. When the wireless terminal receives a mobile network area code or mobile country area code, it evaluates if the mobile network area code or mobile country area code is different from a previously received corresponding code. According to this embodiment, the wireless terminal is configured to submit a position area update message when a new mobile network area code and/or mobile country area code is received.”), a control message including information on a time associated with an operation for an idle mode (see at least ¶ [0059]; “... the wireless terminal may be configured to log in a record at least what changes of position area codes have occurred and optionally when changes of position area codes have occurred or the residence or dwell times of the wireless terminal in one or more of these position areas, or other corresponding information, for example. The wireless terminal may be configured to log and/or evaluate a predetermined number of records of traversed position areas.”), starting a timer corresponding to the time value (see at least ¶ [0060] and ¶ [0061]; “the wireless terminal may be configured to transmit a position area update message when the average dwell time per predetermined period or amount of time exceeds a predetermined threshold.”), prohibiting a task associated with an skipping the operation for the idle mode, in case that the timer time expires (see , the task including monitoring a paging message (see at least [0060] and [0061]; If the wireless terminal dwells beyond the predetermined number of position areas only for 10% of the time since the last position area update, the wireless terminal may be configured to inhibit a scheduled or pending position area update. The position area update is tantamount to measuring a cell).
Vos does not specifically teach identifying whether a mobile originated data is pending; and performing the task associated with resuming the operation for the idle mode, in case that the mobile originated data is pending data to be transmitted occurs at the terminal, wherein the operation for the idle mode includes monitoring a paging message.
In the same field of endeavor, Umatt teaches identifying whether a mobile originated data is pending (see at least Fig. 6); and
performing the task associated with resuming the operation for the idle mode, in case that the mobile originated data is pending data to be transmitted occurs at the terminal, wherein the operation for the idle mode includes monitoring a paging message (see at least Fig. 6).


Regarding claim 12, Vos in view of Umatt teaches the terminal of claim 11.  In the obvious combination, Umatt further teaches wherein the control message is a non access stratum (NAS) message (see at least Fig. 2 and ¶ [0023]). 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the control message of Vos with the NAS taught by Umatt in order to efficiently performing system searches to find a suitable cell to receive full service while camped on a cell with limited service (Umatt ¶ [0007]). 

Regarding claim 13, Vos in view of Umatt teaches the terminal of claim 12.  In the obvious combination, Umatt further teaches wherein the NAS message is at least one of an attach message, a tracking area update message or a routing area update message (see at least Fig. 2 and ¶ [0023]). 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the control message of Vos with the NAS taught by Umatt in order to efficiently performing system searches to find a suitable cell to receive full service while camped on a cell with limited service (Umatt ¶ [0007]).

Regarding claim 14, Vos in view of Umatt teaches the terminal of claim 11.  In addition, Vos further teaches wherein the controller is further configured to perform the operation for the idle mode before the time expires (see at least ¶ [0060] and [0061]; “the wireless terminal may be configured to transmit a position area update message when the average dwell time per predetermined period or amount of time exceeds a predetermined threshold. For example, if the wireless terminal dwells beyond the predetermined number of position areas only for 10% of the time since the last position area update, the wireless terminal may be configured to inhibit a scheduled or pending position area update...”).

Regarding claim 15, Vos in view of Umatt teaches the terminal of claim 11.  In addition, Vos further teaches wherein the terminal is a machine to machine (M2M) device or a machine type communication (MTC) device (see at least Fig. 5 and ¶ [0038]; “The methods according to the present invention may be used in a number of applications of wireless terminals, for example, in machine-to-machine (M2M) applications …”).

Regarding claim 16, Vos teaches a base station in a wireless communication system (see at least Fig. 5 and ¶ [0038]; “The methods according to the present invention may be used in a number of applications of wireless terminals, for example, in machine-to-machine (M2M) applications …”), the base station comprising:
a transceiver (see at least Fig. 5); and
a controller (see at least Fig. 5) configured to:
receive, from a terminal via the transceiver, information, and transmit, to the terminal (see at least ¶ [0073]; “According to an embodiment of the present , a control message including information on a time associated with an operation for an idle mode (see at least ¶ [0059]; “... the wireless terminal may be configured to log in a record at least what changes of position area codes have occurred and optionally when changes of position area codes have occurred or the residence or dwell times of the wireless terminal in one or more of these position areas, or other corresponding information, for example. The wireless terminal may be configured to log and/or evaluate a predetermined number of records of traversed position areas.”), wherein the information on the time indicates that the operation for the idle mode is skipped in case that the time expires (see at least ¶ [0060] and [0061]; “the wireless terminal may be configured to transmit a position area update message when the average dwell time per predetermined period or amount of time exceeds a predetermined threshold. For example, if the wireless terminal dwells beyond the predetermined number of position areas only for 10% of the time since the  
Vos does not specifically teach wherein the operation for the idle mode is resumed in case that data to be transmitted occurs at the terminal, and wherein the operation for the idle mode includes monitoring a paging message.
In the same field of endeavor, Umatt wherein the operation for the idle mode is resumed in case that data to be transmitted occurs at the terminal, and wherein the operation for the idle mode includes monitoring a paging message (see at least Fig. 6).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Vos with Umatt in order to efficiently perform system searches (Umatt [0007)).

Regarding claim 17, Vos in view of Umatt teaches the base station of claim 16.  In the obvious combination, Umatt further teaches wherein the control message is a non access stratum (NAS) message (see at least Fig. 2 and ¶ [0023]). 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the control message of Vos with the NAS taught by Umatt in order to efficiently performing system searches to find a suitable cell to receive full service while camped on a cell with limited service (Umatt ¶ [0007]). 

Regarding claim 18, Vos in view of Umatt teaches the base station of claim 17.  In the obvious combination, Umatt further teaches wherein the NAS message is at least one of an attach message, a tracking area update message or a routing area update message (see at least Fig. 2 and ¶ [0023]). 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the control message of Vos with the NAS taught by Umatt in order to efficiently performing system searches to find a suitable cell to receive full service while camped on a cell with limited service (Umatt ¶ [0007]).

Regarding claim 19, Vos in view of Umatt teaches the base station of claim 16.   In addition, Vos further teaches wherein the operation for the idle mode is performed before the time expires (see at least ¶ [0060] and [0061]; “the wireless terminal may be configured to transmit a position area update message when the average dwell time per predetermined period or amount of time exceeds a predetermined threshold. For example, if the wireless terminal dwells beyond the predetermined number of position areas only for 10% of the time since the last position area update, the wireless terminal may be configured to inhibit a scheduled or pending position area update...”).

Regarding claim 20, Vos in view of Umatt teaches the base station of claim 16.   In addition, Vos further teaches wherein the terminal includes a machine to machine (M2M) device or a machine type communication (MTC) device (see at least Fig. 5 and ¶ [0038]; “The methods according to the present invention may be used in a number of applications of wireless terminals, for example, in machine-to-machine (M2M) applications …”).
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NATASHA W COSME/Primary Examiner, Art Unit 2465